Citation Nr: 1025464	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for hearing loss disability of 
the left and right ears.

2.  Entitlement to service connection for bilateral hearing loss 
disability of the left and right ears.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The appellant is a veteran served on active duty from June 1943 
to December 1945.  He served in World War II, including in the 
battles of New Guinea, Bismark, Southern Philippines and Luzon.    

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2008.  The Veteran 
presented testimony at a video hearing before the undersigned 
Acting Veterans Law Judge in June 2010.  A transcript of the 
hearing is associated with the Veteran's claims folder. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing loss 
disability of the left and right ears is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 2004 rating decision declined to 
reopen a claim of service connection for hearing loss disability 
of the left and right ears.  

2.  The evidence added to the record since the November 2004 
decision includes evidence that is neither cumulative nor 
redundant and, by itself or in connection with the evidence 
previously assembled, relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for hearing loss.   


CONCLUSION OF LAW

The evidence added to the record since the November 2004 decision 
is new and material for the purpose of reopening the claim of 
service connection for hearing loss disability of the left and 
right ears.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the application to reopen the claim of service 
connection for hearing loss, in view of the Board's favorable 
decision to reopen the claim, further discussion of VCAA is not 
required at this time.  



Legal Criteria

Service Connection

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 
38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if a disease of the nervous system such as sensorineural hearing 
loss became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  If a preexisting disorder is noted upon entry into 
service, and the claimant brings a claim for service connection 
on the basis of aggravation under section 1153, the burden falls 
on the claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

New and Material Evidence

The governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As a general rule, decisions of the 
Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 
7104(a); 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of 
Appeals for Veterans Claims (Court) is stated that "a Veteran 
need only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

In a December 1947 rating decision, the RO denied the claim of 
service connection for hearing loss disability of the right ear 
and left ear on the basis that there was no evidence that a pre-
existing hearing loss in the right ear was aggravated in service.  
The RO also found that the evidence showed that the hearing loss 
in the left ear manifested over a year and a half from service 
separation.  The Veteran was notified of this decision and he did 
not perfect an appeal.  The rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered 
at the time of the decision was the service treatment records and 
VA examination dated in August 1947.  

In a May 1951 rating decision, the RO denied the claim of service 
connection for hearing loss of the right ear and left ear on the 
basis that there was no evidence of hearing loss upon discharge 
from service and there was no record of treatment for this 
disorder until over one year after service separation.  The 
Veteran was notified of this decision and he filed a timely 
appeal.  

In a November 1951 decision, the Board denied entitlement to 
service connection for defective hearing on the basis that the 
evidence was insufficient to establish that defective hearing was 
warranted by incurrence or aggravation.  The Board found that 
there was clear and unmistakable evidence that the right ear 
hearing loss existed prior to service but the evidence of record, 
including lay statements submitted by the Veteran, only 
established treatment for ear trouble and did not establish which 
ear was treated in service.  The Board also noted that no 
pertinent defects were found on examination at the time of 
discharge.  The Veteran was notified of the Board decision and 
this decision became final.  38 U.S.C.A. §§ 511(a), 7103, 
7104(a); 38 C.F.R. § 20.1100.  The evidence of record at the time 
of the November 1951 Board decision consisted of the Veteran's 
selective service questionnaire, service treatment records, VA 
examination dated in August 1947, affidavits and statements from 
the Veteran's commanding officer and fellow servicemen, 
statements by Dr. NS, and a deposition by Dr. NS. 

In a November 2004 rating decision, the RO determined that new 
and material evidence had not been received to reopen the claim 
for service connection for hearing loss.  The RO stated that the 
evidence submitted was not new and material because it did not 
relate the current hearing loss to service.  The evidence 
considered at the time of this decision included medical records 
from Dr. RG and VA treatment records dated from October 2000 to 
August 2001.  The Veteran was notified of this decision and he 
did not perfect an appeal.  Thus, the November 2004 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In July 2008, 
the Veteran petitioned to reopen.  

The Board finds the evidence submitted since the July 2008 rating 
decision to be new and material.  

The Veteran provided more detailed information regarding the 
noise exposure he sustained in service.  In a September 2008 
statement, the Veteran indicated that he fought in New Guinea, 
the Philippines and Bismark.  He did not wear any protective 
gear.  He stated that he was exposed to gunfire, bomb explosions 
and noise from planes during the invasion of the Philippines and 
the landing in New Guinea.  See also the Veteran's testimony at 
the hearing before the Board in June 2010.  

This evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  In the previous claims, the Veteran did not describe 
his noise exposure in detail.  

This evidence is material because it addresses an unestablished 
fact concerning the etiology of the Veteran's current hearing 
loss which is whether noise exposure in service caused and/or 
aggravated his hearing loss.  

This evidence raises a reasonable possibility of substantiating 
the claim because it establishes an in-service event which may 
have caused or aggravated his hearing loss.  In addition, new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Thus, this evidence is new and material.  

In conclusion, the Board finds that the evidence received since 
the November 2004 rating decision is new and material, and the 
claim of service connection for hearing loss in the right and 
left ears is reopened.  



ORDER

The appeal to reopen a claim of service connection for hearing 
loss disability of the left and right ears is granted.  



REMAND

The Board finds that additional medical examination is necessary 
to clarify whether the Veteran's current hearing loss in the left 
ear was incurred in service and whether the Veteran's current 
right ear hearing loss was aggravated during service. 

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in initial service connection claims, VA must provide 
a VA medical examination when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  

In the present case, the Veteran reported sustaining acoustic 
trauma in service and he reported a loss of hearing in service.  
The Veteran is competent to report observable symptoms and a 
continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 
512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

The medical evidence of record shows that the Veteran has a 
current hearing loss disability in the left and right ears 
pursuant to 38 C.F.R. § 3.385.  There is evidence that the 
Veteran had preexisting hearing loss in the right ear upon entry 
into service.  Enlistment examination dated in June 1943 shows 
right ear hearing as 10/20 and left ear hearing as 20/20, 
although it is unclear how the hearing was measured.  Service 
treatment records note a visit to the ear clinic in September 
1943.  

An August 1947 VA examination report shows that hearing in the 
right ear was ordinary conversation heard at 2/15 feet and 15/15 
feet in the left ear.  The diagnosis was almost complete deafness 
in the right ear and bilateral ear drum perforation.  The Veteran 
reported having slight deafness in both ears at times.  In a 
March 1951 statement, Dr. NS stated that he had treated the 
Veteran intermittently since 1946 for otomycosis of both ears.    

Thus, the Board finds that an examination is needed to obtain a 
competent opinion as to whether the Veteran's currently has 
hearing loss in the left ear that was incurred in service or is 
medically related to service and whether the hearing loss in the 
right ear pre-existed service and was aggravated by the Veteran's 
acoustic trauma in service.  

The record shows that the Veteran receives treatment for hearing 
loss at the VA healthcare system in Philadelphia.  The Board 
finds that an attempt should be made to obtain the VA treatment 
records dated from June 2008.  VA has a duty to seek these 
records. 38 U.S.C.A. § 5103A(b)(1).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
treatment for the hearing loss from the VA 
medical facility in Philadelphia dated from 
June 2008.  These should be incorporated 
into the Veteran's claims file.  If no 
records are available, documentation 
stating such should be incorporated into 
the claims file.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
etiology and date of onset of any current 
left ear hearing loss and right ear hearing 
loss.  The Veteran's VA claims folder must 
be made available to the examiner for 
review in connection with the examination.  
All tests deemed necessary should be 
conducted and the results reported in 
detail.

The examiner should take as conclusive fact 
that the Veteran was exposed to acoustic 
trauma during service.  The examiner should 
specifically opine whether the Veteran's 
right ear hearing loss existed prior to 
service, and if so, whether right ear 
hearing loss increased in severity as a 
result of his military service, and whether 
any such increase was due to the natural 
progression of the disease process.  

The examiner should provide an opinion as 
to whether the it is at least as likely as 
not that the Veteran's current left ear 
hearing loss is due to or related to the 
noise exposure in service. 

The examiner should provide a rationale for 
all conclusions.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
issues of service connection for left ear 
hearing loss and right ear hearing loss in 
light of all the evidence of record.  If 
any benefits remaining on appeal are 
denied, a Supplemental Statement of the 
Case should be furnished to the Veteran and 
his representative.  They should be 
afforded a reasonable opportunity for 
response.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


